Exhibit 10.2

 

EXECUTION VERSION

 

INTERCREDITOR AGREEMENT

 

Dated as of June 27, 2012

 

between

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent for the Credit Facility Secured Parties, and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent for the Indenture Secured Parties

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT, dated as of June 27, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as agent for the Credit Facility Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Credit Facility Agent”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent for the Indenture Secured Parties (as defined below) (in
such capacity and together with its successors in such capacity, the “Indenture
Agent”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Facility Agent (for itself and on behalf of the Credit
Facility Secured Parties) and the Indenture Agent (for itself and on behalf of
the Indenture Secured Parties) agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Certain Defined Terms.  Capitalized terms
used but not otherwise defined herein have the meanings set forth in the New
York UCC.  As used in this Agreement, the following terms have the meanings
specified below:

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Facility Secured Parties, the Credit Facility Agent,
(ii) in the case of the Indenture Obligations, the Indenture Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Document to secure one or more Series of First Lien
Obligations.

 

“Company” means TMX Finance LLC, a Delaware limited liability company.

 

“Credit Agreement” means the Credit Agreement, dated as of June 27, 2012 (as
amended, restated, supplemented or otherwise modified, Refinanced or replaced
from time to time), among the Company and TitleMax Finance Corporation, as
borrowers, the lenders from time to time party thereto, the Credit Facility
Agent and Wells Fargo Bank, National Association, as collateral agent (the
“Credit Facility Collateral Agent”).

 

“Credit Agreement Obligations” means all amounts owing to any Credit Facility
Secured Party pursuant to the terms of any Credit Facility Document, including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding

 

1

--------------------------------------------------------------------------------


 

at the rate provided for in the respective Credit Facility Document, whether or
not such interest is an allowed claim under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts.

 

“Credit Facility Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Credit Facility Documents” means the Credit Agreement and each other Loan
Document as defined in the Credit Agreement.

 

“Credit Facility Secured Parties” means, collectively, (i) the lenders under the
Credit Agreement, (ii) the Credit Facility Agent, (iii) the Credit Facility
Collateral Agent, (iv) each other Person to whom any of the Credit Agreement
Obligations is owed and (v) the successors and assigns of each of the foregoing.

 

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral.  The term “Discharged” shall have a
corresponding meaning.

 

“Enforcement Action” means any action under applicable law: (a) to foreclose,
execute or levy on, collect on, take possession of or control of, or sell or
otherwise realize upon (judicially or non-judicially) or to lease, license or
otherwise dispose of (whether publicly or privately), any Collateral or
otherwise to exercise or enforce remedial rights with respect to Collateral
under the First Lien Loan Documents, or any other applicable agreement, document
or instrument pertaining thereto (including, without limitation, by way of
setoff, noticing of any public or private sale or other disposition pursuant to
the Uniform Commercial Code of any jurisdiction or other applicable law,
notification of account debtors, notification of depositary banks under deposit
account control agreements or exercise of rights under landlord consents, if
applicable); (b) to receive a transfer of Collateral in satisfaction of any
indebtedness or other obligation secured thereby, or (c) to otherwise enforce
any security interest or exercise any other right or remedy, as a secured
creditor or otherwise, pertaining to the Collateral at law, in equity or
pursuant to the First Lien Loan Documents, or any other applicable agreement,
document or instrument pertaining thereto (including, without limitation, the
commencement of any applicable legal proceedings or other actions against or
with respect to all or any portion of the Collateral to facilitate the actions
described in the immediately preceding clauses (1) and (2), and exercising
voting rights in respect of any equity interests comprising Collateral).

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.

 

“First Lien Documents” means the Credit Facility Documents and the Indenture
Documents.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) the Indenture Obligations.

 

2

--------------------------------------------------------------------------------


 

“First Lien Secured Parties” means (a) the Credit Facility Secured Parties and
(ii) the Indenture Secured Parties.

 

“Grantors” means the Company and each Subsidiary of the Company that has granted
a security interest pursuant to any First Lien Document to secure any Series of
First Lien Obligations.  The Grantors existing on the date hereof are set forth
in Annex I hereto.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

“Indenture Documents” means the Indenture and each other Indenture Document as
defined in the Indenture.

 

“Indenture” means the Indenture, dated as of June 21, 2010, among the Company
and TitleMax Finance Corporation, as issuers, the guarantors identified therein
and the Indenture Agent, as trustee (as amended, restated, supplemented or
otherwise modified, Refinanced or replaced from time to time).

 

“Indenture Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Indenture Obligations” means all amounts owing to any Indenture Secured Party
pursuant to the terms of any Indenture Document, including, without limitation,
all amounts in respect of any principal, premium, interest (including any
interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the respective
Indenture Document, whether or not such interest is an allowed claim under any
such proceeding or under applicable state, federal or foreign law), penalties,
fees, expenses, indemnifications, reimbursements, damages and other liabilities,
and guarantees of the foregoing amounts.

 

“Indenture Secured Parties” means the holders of any Indenture Obligations and
the Indenture Agent.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any case commenced by or against the Company
or any other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Grantor or any
similar case or proceeding relative to the Company or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Company or any
other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

3

--------------------------------------------------------------------------------


 

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement or any lease in the nature thereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Possessory Collateral” means any Shared Collateral in the possession of the
Indenture Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of the Indenture Agent under the
terms of any of the First Lien Document.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated. 
“Refinanced” and “Refinancing” have correlative meanings.

 

“Series” means with respect to any First Lien Obligations, each of (a) the
Credit Agreement Obligations and (b) the Indenture Obligations.

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Indenture Obligations and Credit Agreement Obligations hold a valid and
perfected security interest at such time.

 

Section 1.02.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of

 

4

--------------------------------------------------------------------------------


 

this Agreement, (v) unless otherwise expressly qualified herein, the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vi) the term “or”
is not exclusive.

 

Section 1.03.                          Impairments.  It is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series).  In the event of any Impairment with respect to
any Series of First Lien Obligations, the results of such Impairment shall be
borne solely by the holders of such Series of First Lien Obligations, and the
rights of the holders of such Series of First Lien Obligations (including,
without limitation, the right to receive distributions in respect of such
Series of First Lien Obligations pursuant to Section 2.01) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such First Lien Obligations
subject to such Impairment. Additionally, in the event the First Lien
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First Lien Obligations or the First Lien Documents governing
such First Lien Obligations shall refer to such obligations or such documents as
so modified.

 

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

Section 2.01.                          Priority of Claims. (a) Anything
contained herein or in any of the First Lien Documents to the contrary
notwithstanding (but subject to Section 1.03), if an Event of Default has
occurred and is continuing, and any First Lien Secured Party is taking action to
enforce rights in respect of any Shared Collateral, or any distribution is made
in respect of any Shared Collateral in any Insolvency or Liquidation Proceeding
of the Company or any other Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any such Collateral by any First Lien Secured Party or received
by any First Lien Secured Party pursuant to any such intercreditor agreement
with respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution

 

5

--------------------------------------------------------------------------------


 

being collectively referred to as “Proceeds”), shall be applied (i) FIRST, to
the payment of all amounts owing to the Indenture Agent or the Credit Facility
Agent (in their capacity as such) on a ratable basis pursuant to the terms of
any First Lien Document, (ii) SECOND, subject to Section 1.03, to the payment in
full of the First Lien Obligations of each Series on a ratable basis in
accordance with the terms of the applicable First Lien Documents and
(iii) THIRD, after payment of all First Lien Obligations, to the Company and the
other Grantors or their successors or assigns, as their interests may appear, or
to whosoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct. Notwithstanding the foregoing, with respect
to any Shared Collateral for which a third party (other than a First Lien
Secured Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists.

 

(a)                                 Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the First Lien Documents or any
defect or deficiencies in the Liens securing the First Lien Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.03), each First Lien Secured Party hereby agrees that the Liens
securing each Series of First Lien Obligations on any Shared Collateral shall be
of equal priority.

 

Section 2.02.                          Actions with Respect to Shared
Collateral; Prohibition on Contesting Liens.  i) Each of the Authorized
Representatives agrees that it will not accept any Lien on Lien on any asset or
property of any Grantor (other than funds deposited for the discharge or
defeasance of First Lien Obligations to the extent permitted by the applicable
First Lien Documents) unless each other Series of First Lien Obligations
concurrently obtains a Lien thereon or such other Series of First Lien
Obligations waives their rights under this sentence, and by executing this
Agreement (or a Joinder Agreement), each Authorized Representative and the
Series of First Lien Secured Parties for which it is acting hereunder agree to
be bound by the provisions of this Agreement and the other First Lien Documents
applicable to it.

 

(a)                                 Each of the First Lien Secured Parties
agrees that it will not (and hereby waives any right to) question or contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment or enforceability of a Lien held by or on behalf of any of the First
Lien Secured Parties in all or any part of the Collateral, or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Authorized Representative to enforce this
Agreement.

 

(b)                                 Each Authorized Representative agrees to
provide reasonable prior notice to the other Authorized Representative of its
initial material Enforcement Action.

 

6

--------------------------------------------------------------------------------


 

Section 2.03.                          Payment Over.  Each First Lien Secured
Party hereby agrees that if it shall obtain possession of any Shared Collateral
or shall realize any proceeds or payment in respect of any such Shared
Collateral, pursuant to any First Lien Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of each of the
First Lien Obligations, then it shall hold such Shared Collateral, proceeds or
payment in trust for the other First Lien Secured Parties and promptly transfer
such Shared Collateral, proceeds or payment, as the case may be, to the
Collateral Agent, to be distributed in accordance with the provisions of
Section 2.01.

 

Section 2.04.                          Bankruptcy or Liquidation Proceedings. 
This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding.

 

Section 2.05.                          Reinstatement.  In the event that any of
the First Lien Obligations shall be paid in full and such payment or any part
thereof shall subsequently, for whatever reason (including an order or judgment
for disgorgement of a preference under the Bankruptcy Code, or any similar law,
or the settlement of any claim in respect thereof), be required to be returned
or repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

 

Section 2.06.                          Refinancings.  The First Lien Obligations
of any Series may be Refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is otherwise required
to permit the Refinancing transaction under any First Lien Document) of any
First Lien Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
holders of any such Refinancing indebtedness (or their authorized agent) shall
have become a party to this Agreement.

 

Section 2.07.                          Possessory Collateral Agent as Gratuitous
Bailee for Perfection.  ii) The Indenture Agent agrees to hold any Shared
Collateral constituting Possessory Collateral that is part of the Collateral in
its possession or control (or in the possession or control of its agents or
bailees) as gratuitous bailee for the benefit of each other First Lien Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Documents, in each case, subject to the terms and
conditions of this Section 2.07.  Pending delivery to the Indenture Agent, each
other Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First Lien
Documents, in each case, subject to the terms and conditions of this
Section 2.07.

 

(a)                                 The duties or responsibilities of the
Indenture Agent and each other Authorized Representative under this Section 2.07
shall be limited solely to holding any Shared Collateral constituting Possessory
Collateral as gratuitous bailee for the benefit of each other First Lien Secured
Party for purposes of perfecting the Lien held by such First Lien Secured
Parties therein.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.01.                          Notices.  All notices and other
communications provided for herein to the Indenture Agent or the Credit Facility
Agent shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

If to the Indenture Agent:

Wells Fargo Bank, National Association

700 Central Parkway

Suite 550

Atlanta, Georgia

Attention: Stefan Victory

Telephone: (770) 551-5117

Telecopier: (770) 551-5118

 

If to the Credit Facility Agent:

Wells Fargo Bank, National Association

Corporate, Municipal & Escrow Services

625 Marquette Avenue, 11th Floor

MAC: N9311-110

Minneapolis, Minnesota 55402

Attention: Administrator of Titlemax Credit Agreement

Telephone: (612) 667-8968

Telecopier: (612) 667-9825

Electronic Mail:  andrew.j.nyquist@wellsfargo.com.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 3.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 3.01. 
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

Section 3.02.                          Waivers; Amendment; Joinder Agreements. 
iii) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any party

 

8

--------------------------------------------------------------------------------


 

therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 3.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

 

(a)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Authorized
Representative.

 

Section 3.03.                          Parties in Interest.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other First Lien Secured
Parties, all of whom are intended to be bound by, and to be third party
beneficiaries of, this Agreement.

 

Section 3.04.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

 

Section 3.05.                          Counterparts.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Agreement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

Section 3.06.                          Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 3.07.                          Governing Law; Jurisdiction.  This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

 

Section 3.08.                          Submission to Jurisdiction Waivers;
Consent to Service of Process.  Each Authorized Representative, on behalf of
itself and the First Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York in the County of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or

 

9

--------------------------------------------------------------------------------


 

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
3.01;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First Lien Secured Party) to effect
service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 3.08 any special, exemplary, punitive
or consequential damages.

 

Section 3.09.                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 3.10.                          Headings.  Article, Section and Annex
headings used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 3.11.                          Conflicts.  In the event of any conflict
or inconsistency between the provisions of this Agreement and the provisions of
any of the First Lien Documents, the provisions of this Agreement shall control.

 

Section 3.12.                          Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the First Lien Secured Parties in
relation to one another.  None of the Company, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, and none of the
Company or any other Grantor may rely on the terms hereof.  Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the First Lien Obligations as and when
the same shall become due and payable in accordance with their terms.

 

Section 3.13.                          Integration.  This Agreement together
with the other First Lien Documents represents the agreement of each of the
Grantors and the First Lien Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor or any First Lien Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other First Lien
Documents.

 

Section 3.14.                          Concerning Wells Fargo Bank, National
Association.  The parties hereto hereby acknowledge and agree that Wells Fargo
Bank, National Association, is entering into this Agreement not in its
individual capacity, but solely as the Indenture Agent in its capacity as
trustee (the “Trustee”) under the Indenture.  All of the rights, privileges,
protections,

 

10

--------------------------------------------------------------------------------


 

indemnities and immunities afforded the Trustee pursuant to the Indenture are
hereby incorporated herein by reference thereto as if set forth herein in full. 
In no event shall the Trustee be liable for any act or omission on the part of
any Grantor or the Credit Facility Agent.

 

Section 3.15.                          Concerning Wells Fargo Bank, National
Association as Credit Facility Agent. The parties hereto hereby acknowledge and
agree that Wells Fargo Bank, National Association, is entering into this
Agreement not in its individual capacity, but solely as the Credit Facility
Agent in its capacity as administrative agent and collateral agent (the “Agent”)
under the Credit Agreement.  All of the rights, privileges, protections,
indemnities and immunities afforded the Agent pursuant to the Credit Agreement
are hereby incorporated herein by reference thereto as if set forth herein in
full. In no event shall the Agent be liable for any act or omission on the part
of any Grantor or the Indenture Agent.

 

* * * *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Credit Facility Agent

 

 

 

 

 

By:

/s/ Andrew Nyquist

 

 

Name: Andrew Nyquist

 

 

Title: Assistant Vice President

 

12

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Indenture Agent

 

 

 

 

 

By:

/s/ Stefan Victory

 

 

Name: Stefan Victory

 

 

Title: Vice President

 

13

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Intercreditor Agreement and acknowledges and agrees to the foregoing terms and
provisions.  By its signature below, each of the undersigned agrees that it
will, together with its successors and assigns, be bound by the provisions
hereof.

 

Each of the undersigned acknowledges and agrees that:  (i) although it may sign
this Acknowledgment to the Intercreditor Agreement it is not a party thereto and
does not and will not receive any right, benefit, priority or interest under or
because of the existence of this Acknowledgment to the Intercreditor Agreement
and (ii) it will execute and deliver such additional documents and take such
additional action as may be necessary or desirable in the reasonable opinion of
any of the Credit Facility Agent and the Indenture Agent to effectuate the
provisions and purposes of the Intercreditor Agreement.

 

 

TMX FINANCE LLC

 

 

 

 

 

By:

/s/ Tracy Young

 

 

Name: Tracy Young

 

 

Title: Manager

 

 

 

 

 

THE GRANTORS LISTED ON ANNEX I HERETO (except EquityAuto Loan, LLC)

 

 

 

 

 

By:

/s/ Tracy Young

 

 

Name: Tracy Young

 

 

Title: Chief Executive Officer

 

 

 

 

 

EQUITYAUTO LOAN, LLC

 

 

 

 

 

By:

/s/ Tracy Young

 

 

Name: Tracy Young

 

 

Title: Manager

 

14

--------------------------------------------------------------------------------


 

ANNEX I

 

GRANTORS

 

TitleMax Finance Corporation

 

TitleMax Funding, Inc.

 

TitleMax Financing, Inc.

 

TitleMax of Alabama, Inc.

 

TitleMax of Georgia, Inc.

 

TitleMax of South Carolina, Inc.

 

TitleMax of Tennessee, Inc.

 

TitleMax of Missouri, Inc.

 

TitleMax of Illinois, Inc.

 

TitleMax of Virginia, Inc.

 

TitleMax of Mississippi, Inc.

 

TitleMax of Texas, Inc.

 

EquityAuto Loan, LLC

 

AutoCash, Inc.

 

TitleMax of Arizona, Inc.

 

TitleMax of Nevada, Inc.

 

TMX Finance of Florida, Inc.

 

TMX Credit, Inc.

 

TMX Finance of Texas, Inc.

 

TMX Finance of Virginia, Inc.

 

TMX Finance of Nevada, Inc.

 

TMX Finance Card Services, Inc.

 

15

--------------------------------------------------------------------------------